Citation Nr: 0827312	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-32 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1962 
through July 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2007.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  By way of a January 2002 rating decision, the RO denied 
service connection for Parkinson's disease; the veteran did 
not appeal.

2.  Evidence received since the January 2002 RO decision is 
new to the record in that it was not previously submitted to 
agency decision makers, but it does not relate to an 
unestablished fact necessary to substantiate the claim; nor 
does it raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for Parkinson's disease has 
not been received.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 3.303, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Although the VCAA has changed the standard for processing 
veterans' claims, the VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. 
§ 5108.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2005, March 2006, and March 2007, with the veteran being 
notified of all the necessary duty to notify elements prior 
to the initial adjudication of the claim.  Specifically 
regarding VA's duty to notify, the notifications to the 
veteran apprised him of what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO also 
provided a statement of the case (SOC) reporting the results 
of its reviews of the issue and the text of the relevant 
portions of the VA regulations.  The veteran was also 
apprised of the criteria for assigning disability ratings and 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and he was informed of 
the requirement that new and material evidence must be 
received in order to reopen a claim, and he was told what was 
required to substantiate the underlying service connection 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).

In the present case, the RO has obtained the veteran's 
service medical records (SMRs), social security 
administration (SSA) records, VA and private medical records 
and obtained an examination in furtherance of his claim.  VA 
has no duty to inform or assist that was unmet.


II. Law and Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis except when a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, a January 2002 rating decision denied 
service connection for Parkinson's disease; the veteran did 
not appeal, and therefore, this January 2002 rating decision 
represents a final decision.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The pertinent law states that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

Certain chronic diseases, including paralysis agitans, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2007).  

Further, VA regulations provide that certain diseases 
associated with exposure to herbicide agents may be presumed 
to have been incurred in service even if there is no evidence 
of the disease in service, provided the requirements of 38 
C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2007).  
The term "herbicide agent" means a chemical in an 
herbicide, including Agent Orange, used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).

Thus, the veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the 2002 denial, and that also raises a reasonable 
possibility of substantiating the claim that the veteran's 
Parkinson's disease was the result of exposure to herbicides, 
or in any other way related to military service.  More 
specifically, as noted above, Parkinson's disease is not one 
of the diseases noted under 38 C.F.R. § 3.309 as a disease 
having a positive association with herbicide exposure.  
Therefore, in terms of reopening on the basis of exposure to 
herbicides, in order to raise a reasonable possibility of 
substantiating the claim, the record must contain medical 
evidence linking the veteran's Parkinson's disease to 
herbicide exposure.

At the time of the January 2002 denial, the relevant evidence 
of record consisted of: the veteran's service treatment 
reports, (STRs), records from Metrolina Neurological 
Associates, by D.G., M.D., dated from June 1999 through June 
2001, and a VA examination dated in January 2002, where the 
examiner noted that although the veteran alleged that his 
exposure to insecticides and fuel fumes while in the military 
was the proximate cause of his Parkinson's disease, there was 
no study in medical literature which clearly established a 
cause and effect relationship between any industrial toxin or 
insecticide encountered in every day use.

Evidence submitted since the January 2002 denial includes:  a 
March 2002 letter from D.G., M.D., noting idiopathic 
Parkinson's disease; outpatient treatment records from the 
Columbia VAMC dated from November 2001 through March 2007 
which show diagnoses of Parkinson's Disease; internet 
articles commenting on the possible relationship between 
exposure to herbicides used in Vietnam and Parkinson's 
disease; and a December 2005 neurology note and addendum by 
M.E., M.D.  In the December 2005 neurology note, Dr. E. 
stated that although there were no published studies showing 
an association between Agent Orange exposure and increased 
risk of Parkinson's disease, agent orange components have 
chemical similarities to other chemicals that have been 
associated with experimental models of Parkinson's disease.  
Dr. E. stated that based on her review, she could not 
definitely attribute Parkinson's disease to herbicide 
exposure; however, given the available literature, the 
relatively young age at which he experienced symptoms and his 
lack of family history, she noted that one could not exclude 
the possibility his exposure contributed to his development 
of Parkinson's disease.

Other evidence submitted since the last prior final denial 
includes records from the Metrolina Neurological Associates, 
dated in August 2003, July 2004 and a January 2006 letter by 
D.G., M.D., noting that the veteran had Parkinson's disease 
for about 24 years, and had been followed by Dr. G. for it.  
Dr. G. noted that there was considerable interest in research 
about Parkinson's disease concerning the topic that 
environmental exposure such as pesticides or herbicides may 
precipitate Parkinson's disease in susceptible individuals.  
Dr. G. opined that it was plausible that Agent Orange could 
be a contributing factor to the veteran's Parkinson's 
disease, although he understood that this has not been proven 
as such to date.

A March 2006 VA examination is also new, but it contains an 
opinion that is contrary to the veteran's claim.  The 
examiner specifically opined that it was less likely than not 
that the veteran's Parkinson's disease was related to 
herbicide exposure.  The examiner explained that he arrived 
at this opinion after considering the veteran's potential 
exposure in Vietnam along with the current scientific 
literature which was inconclusive regarding the association 
of Parkinson's disease with herbicide exposure, and noted 
that the institute of medicine at the present time had not 
made a link between Parkinson's and herbicide exposure.

Other evidence which is new to the record since the January 
2002 denial includes social security administration records, 
and treatment records from the Emory Department of Neurology 
dated in September 2004, and January 2007, again noting a 25-
year history of Parkinson's disease.

Here, despite the newly added statements from the veteran, 
private treatment records, social security records, and 
evidence from the Columbia VAMC noting treatment related to 
the veteran's Parkinson's disease, none of these newly 
received records raise a reasonable possibility of 
substantiating the claim because the records do not establish 
a nexus to service, beyond mere speculation regarding a 
possible connection between Parkinson's disease and herbicide 
exposure, (see Dr. E.'s December 2005 neurology note, and Dr. 
G.'s January 2006 letter), which the Board does not find 
sufficient to reopen the veteran's claim.  

More specifically, although the record contains two 
statements addressing a connection between herbicide exposure 
and Parkinson's disease, specifically, Dr. E.'s December 2005 
statement noting that one could not exclude the possibility 
that the veteran's exposure contributed to his development of 
Parkinson's disease; and Dr. G.'s January 2006 letter opining 
that it was plausible that Agent Orange could be a 
contributing factor to the veteran's Parkinson's disease, 
although he understood that this has not been proven as such 
to date, the Board finds that although credible, these 
speculative statements regarding a link between herbicide 
exposure and Parkinson's disease do not contain any degree of 
certainty, and therefore the statements from Dr. E. and Dr. 
G. do not raise a reasonable possibility of substantiating 
the claim.  

Thus, the Board finds that the evidence received since the 
January 2002 RO decision is not material because, when 
considered alone or with previous evidence of record, the 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim--i.e., the newly added evidence 
does not establish a link between the veteran's currently 
diagnosed Parkinson's disease and military service, and 
therefore does not raise a reasonable possibility of 
substantiating the claim.  As such, the Board finds that new 
and material evidence to reopen the previously denied claim 
of service connection for Parkinson's disease, has not been 
received, and the application to reopen will therefore be 
denied.

Further, although the veteran's testimony and statements at 
his June 2006 regional office hearing, and his October 2007 
Board hearing, provide greater detail regarding his currently 
diagnosed Parkinson's disease, it is not new and material 
evidence.  The determinative, but missing, evidence would be 
medical evidence that the veteran's Parkinson's disease is 
related to military service, including a medical opinion that 
is more than just speculative, establishing a link between 
exposure to herbicides and Parkinson's disease.  The veteran 
is not competent to provide such medical information 
regarding the nature of a disease or its progression; 
consequently, his testimony does not raise a reasonable 
possibility of substantiating his claim.

In view of the foregoing, the Board finds that new and 
material evidence to reopen the previously denied claim of 
service connection for Parkinson's disease has not been 
received, and the application to reopen will therefore be 
denied.  


ORDER

New and material evidence having not been received to reopen 
the veteran's claim of service connection for Parkinson's 
disease, the application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


